DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed on 12/01/2021.
Response to arguments
Claims 1, 2, 4 and 5 have been amended. Arguments are persuasive and the previous rejection is withdrawn. Claims 1-2, 4-5 and 6 are allowed. 
Allowable Subject Matter
Claims 1-2, 4-5 and 6 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts are Papasakellariou et al. (U.S 2013/0230017) and Samsung, "Search Space Design", 3GPP TSG RAN WG1 Meeting #90, R1-1713613, August 21-25, 2017, 6 pages; hereinafter “R1-1713613”.
Papasakellariou, discloses method for assigning a first set of Physical Resource Blocks (PRBs) for receptions of PDCCHs of the first type and assigning a second set of PRBs for receptions of PDCCHs of the second type and UE may determine a search space for candidate PDCCHs after the UE restores the CCEs in the logical domain, according to a common set of CCEs for all UEs (i.e., a Common Search Space (CSS) and UE may determine a search space for candidate PDCCHs after the UE restores the CCEs in the logical domain, according to a common set of CCEs for all UEs (i.e., a Common Search Space (CSS) and according to a UE-dedicated set of CCEs. 
R1-1713613, discloses Search space design for PDCCH where search space is defined by a set of PDCCH candidates and the number of PDCCH candidates monitored by a UE.
using Radio Resource Control (RRC) signaling, a first number of Physical Downlink Control Channel (PDCCH) candidates configured for at least one User Equipment-specific (UE-specific) Search Space in a slot, a position of resource blocks for each UE-specific Search Space in the slot, a second number of PDCCH candidates configured for at least one Common Search Space in the slot, and a position of resource blocks for each Common Search Space in the slot; and adjusting the number of PDCCH candidates to be monitored in all the UE-specific Search Spaces in the a-slot in a case that a sum of i) the number of PDCCH candidates configured for all the UE-specific Search Spaces in the slot based on the first number and ii) the number of PDCCH candidates configured for all the Common Search Spaces in the slot based on the second number is more than a maximum number of PDCCH candidates in the slot as recited in the context of claims 1 and 4. Therefore, the claims are allowable over the cited prior arts. 
Above taken with other limitations of the claims is considered novel and non-obvious. 
Claims 2, 5 and 6 depend from claims 1 and 4 are allowed since they depend from allowable claims 1 and 4.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN HUONG TRUONG whose telephone number is (571)270-5829.  The examiner can normally be reached on Mon-Fri (7:30AM-5:00PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAN-HUONG TRUONG/Primary Examiner, Art Unit 2464  
02/10/2022